186 Pa. Super. 97 (1958)
Runco, Appellant,
v.
DiJoseph.
Superior Court of Pennsylvania.
Argued March 17, 1958.
April 16, 1958.
*98 Before RHODES, P.J., HIRT, GUNTHER, WRIGHT, WOODSIDE, ERVIN, and WATKINS, JJ.
James R. Caiola, submitted a brief for appellant.
Richard S. Lowe, Assistant District Attorney, with him Randolph A. Warden, Assistant District Attorney, and Bernard E. DiJoseph, District Attorney, for appellee.
OPINION PER CURIAM, April 16, 1958:
The order of the lower court, in effect adjudging forfeit $1,520 taken from the person of appellant after his conviction of bookmaking, is affirmed on the opinion of Judge CORSON, reported in 11 Pa. D. & C. 2d 735.